DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,765,108 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a camouflage structure comprising: a frame having at least two spaced apart frame members and one or more mesh panels including a first side with a camouflage pattern and a second side with a color coating, wherein the mesh material is partially transmissive so that the exterior of the structure is visible from the interior of the structure, but the interior is not visible from the exterior.

Claims 54-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,399,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a camouflage structure comprising: a frame having at least two spaced apart frame members and one or more mesh panels including a first side with a camouflage pattern and a second side with a color coating, wherein the mesh material is partially transmissive so that the exterior of the structure is visible from the interior of the structure, but the interior is not visible from the exterior.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-65, 68-90, 93-100 and 102-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Reis et al. (US-7,565,909 B2).
Claims 54, 102 and 103: Nagata teaches a structure (FIG. 3e) comprising: one or more sides (as seen in FIG. 3e, the structure has a plurality of sides); wherein mesh material (1) is provided along one of the one or more sides (FIG. 3e), wherein the mesh material has a pattern (5) on a first side facing an exterior of the structure (col. 3, lines 59-60) and a dark color (4) on a second side facing an interior of the structure (as seen in FIG. 1).
Nagata lacks a roof wherein non-transmissive, non-mesh material is provided along the roof such that light from the exterior of the camouflage structure does not pass through the non-transmissive material.  Reis et al. teaches a portable camouflage enclosure/blind comprising: a frame (70, FIG. 5; or alternatively 350, FIG. 15), the frame as comprising: a roof frame (frame 72 located at the top of the structure in a mostly horizontal position) with at least two frame members (76) along the roof, wherein non-transmissive, non-mesh material (24) is configured to be attached to the roof frame (FIG. 4); and a side frame (one of frame members 72 in a mostly vertical position located along the four sides of the structure) with at least two frame members (76) along the one or more sides, wherein one or more panels of camouflage mesh material (col. 5, lines 56-58; col. 6, lines 15-24) is configured to be attached to the side frame (FIG. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include one or more non-mesh panels along a roof, such as taught by Reis et al., to ensure the structure is partially impervious to implement/cold weather while also being able to maintain the one-way visibility properties of the structure.

Claim 76: Nagata teaches a structure (FIG. 3e) comprising: a frame (the tent inherently has a frame in order to keep it in erect position); and one or more panels of material (as seen in FIG. 3e, there is at least one panel material covering the frame) of configured to be attached, wherein at least a portion of the panels of the material comprises mesh material (1) with a pattern on a first side of the mesh material (as seen in FIG. 3e) and a dark color coating (4) on a second side of the mesh material.
While it appears that Nagata teaches a camouflage pattern in FIG. 3e, Nagata does not explicitly state the pattern to be a camouflage pattern.  Additionally, Nagata is silent on the structure of the frame of the structure/tent.  Reis et al. teaches a portable camouflage enclosure/blind comprising: a frame (70, FIG. 5; or alternatively 350, FIG. 15) including a plurality of frame members (72 or 354/356), said plurality of frame members comprising at least two spaced apart frame members (any of the two members 72 opposite one another; or any of two members 354/356); a plurality of camouflage panels (cover 20 is comprised of panels 22, and 24, which are camouflaged, col. 4, lines 47-57); alternatively cover 220 is comprised of panels 222, which are camouflaged the same as panels 22 and 24) attached to the frame members covering an area between the spaced apart frame members and defining an interior of the structure as seen in the figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a frame such as the frame of Reis et al., to provide a collapsible, lightweight, yet structurally sound frame for the blind that can easily be erected on site.

Claims 58 and 83: Reis et al. teaches the frame as being a flexible frame, wherein all members of the frame are flexible (col. 8, lines 12-13; or col. 13, lines 64-65).
Claims 60, 77 and 85: Reis et al. teaches one or more panels of non-mesh, non-transmissive material (24, 27 are opaque/non-transmissive; col. 4, lines 56-57) configured to be attached to the frame members and cover the area between the spaced apart frame members as seen in FIGS.4 and 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include one or more non-mesh panels, like taught in Reis et al., to ensure the structure is partially impervious to implement/cold weather.
Claims 61 and 86: Nagata teaches the camouflage pattern as comprising one or more ink substance printed on the first side (col. 3, lines 59-60), but doesn’t teach the single color coating as being printed on the second side (teaches the single color coating as being sprayed onto the second side; col. 3, lines 58-59).  However, it would have been obvious to one to ordinary skill in the art to have both sides be printed with ink since the first side is already printed with ink and it would make manufacturing the mesh material efficient if both sides used the same machine to produce the colors for both sides (possibly simultaneously).  It would also ensure that both sides could withstand the same kinds of conditions and one would not degrade faster than the other.
Claim 78: Reis et al. teaches the plurality of frame members are configured to be mounted in a ground such that the camouflage 6Attorney Docket No.: 12914-003CONstructure is a ground blind or stake out blind to conceal an individual positioned behind the ground blind or stake out blind (as best understood, the plurality of frame members are mounted in the ground via stakes 230 and fabric 22 which is attached to the frame members).
	Claim 79: Nagata teaches the second side of the one or more panels of the mesh material as defining an interior of the structure and the first side of the one or more panels of the mesh material as defining an exterior of the structure (since Nagata only teaches the material as being one layer, the second side would define the interior and the first side would define the exterior), and wherein the mesh material of the one or more panels of material is configured to simultaneously provide ventilation (due to the holes in the mesh) to the interior of the structure and camouflage the interior of the structure from the exterior of the structure (via the one way viewing property of the mesh material due to the patterns exterior and dark color interior).
	Claims 55 and 80: Reis et al. teaches the frame as comprising: a roof frame (frame 72 located at the top of the structure in a mostly horizontal position) with at least two frame members (76) along the roof, wherein non-transmissive material (24) is configured to be attached to the roof frame (FIG. 4); and a side frame (one of frame members 72 in a mostly vertical position located along the four sides of the structure) with at least two frame members (76) along the one or more sides, wherein the one or more panels of camouflage material is configured to be attached to the side frame (FIG. 4).
	Claim 82: Reis et al. teaches one or more panels of non-mesh, non-transmissive material (24, 27 are opaque/non-transmissive; col. 4, lines 56-57) to cover the area between the spaced apart frame members along the roof of the camouflage structure and be configured to attached thereto (member 24 provides the roof and is attached to roof frame 72 either directly or indirectly).
Claims 59 and 84: Nagata teaches the one or more panel of mesh material as defining an outer surface of the structure (as seen in FIG. 3e, the mesh material is on the outside of the structure thus defining at least partially the outer surface of the structure). 
Claims 62 and 87: The combination does not explicitly state the camouflage pattern being based on an exterior environment where the camouflage structure will be positioned; however making the camouflage structure blend in with the surrounding environment is the purpose of camouflaging an object, thus ensuring it is not readily visible/distinctive from the surrounding environment, as evidenced by Ransom et al. which teaches different camouflage patterns depending on the environment, so making it match the specific environment it will be located in is obvious to one of ordinary skill in the art.   
Claims 63 and 88: Nagata teaches the color coating as comprising a single dark color coating (col. 3, lines 18-28; “black, dark blue, or dark gray”).
Claims 64, 65, 89, 90 and 106: Nagata teaches the mesh material is partially transmissive (due to net holes 6) such that a portion of incident radiation from an exterior of the camouflage structure is reflected off the pattern back into the exterior, a portion of incident radiation from an interior of the camouflage structure is transmitted through the mesh material to the exterior and wherein a ratio of an intensity of the reflected portion to an intensity of the transmitted portion is above a threshold value such that an exterior of the structure is visible through the mesh material from the interior of the structure and the interior of the structure is not visible through the mesh material from the exterior of the structure (col. 2, lines 18-25; col. 4, lines 51-54); and wherein the threshold ratio value is 1 (the threshold value inherently must exceed 1 since the mesh material of Nagata is one-way, which means that the intensity of the light reflected to the exterior over the intensity of the light transmitted through the mesh material is great than 1 as more light is reflected back out into the exterior of the structure so the interior of the structure cannot be seen, thus making it one-way).  Additionally, it would be obvious to make the threshold value at least 2, if desired, as this would increase the one-way visibility properties and make it harder to see into the structure from the exterior.
Claims 68 and 93: Nagata teaches the mesh material (1) as being interwoven fabric (synthetic fiber yarn 2).  It is noted that claims 68 and 93 are product by process claims, and the apparatus (mesh material) is not limited by the process of making it. 
Claims 69 and 94: Nagata teaches the second side of the one or more panels of the mesh material as defining an interior of the structure and the first side of the one or more panels of the mesh material as defining an exterior of the structure (since Nagata only teaches the material as being one layer, the second side would define the interior and the first side would define the exterior), and wherein the frame is configured to form an enclosure that surrounds the interior (as seen in FIG. 3e of Nagata or FIGS. 1-4).
Claims 57, 70 and 95: Reis et al. teaches the one or more non-mesh, non-transmissive panels to cover the area between the spaced apart frame members along the roof of the camouflage structure and be attached thereto (member 24 provides the roof) and as being configured to be attached to the one or more panels of camouflage material along a side of the frame (as seen in FIG. 4, 24 attaches to 25).
Claims 56, 71, 81 and 96: Reis et al. teaches the one or more panels of camouflage mesh material as being attached between the at least two frame members along a side of the frame (via 64, and as seen in FIG. 4, the mesh material 25 extends partially around the entire structure, therefore meaning it spans between at least two of the frame member 76 at certain points) so the one or more mesh material panels cover an  area between the at least two side frame members and wherein the at least two frame members along the side of the frame are configured to interconnect with the one or more panels of non-transmissive material along a roof of the frame (side frame 72 are interconnected to non-transmissive material 24 at the edges of material 24 via material 25).
Claims 72 and 97: Nagata teaches one or more openings comprising a door that is configured for entry to an interior of the camouflage structure (as seen in FIG. 3e).
	Claims 73 and 98: Nagata teaches the mesh material as being partially transmissive (due to net holes 6) such that during daylight conditions an exterior of the structure is visible from an interior of the structure yet the interior of the structure is not visible from an exterior of the structure (col. 2, lines 18-25; col. 4, lines 51-54). 
	Claims 74 and 99: Reis et al. teaches the frame members as having a variation in spacing between the spaced apart frame members (some of the frame members 72 are spaced apart by a greater distance than they are spaced apart from other frame members, i.e. there is a variation in the spacing between one frame member and a frame member directly adjacent it and another frame member across the tent from it; each pole 354-356 is located closer to an adjacent pole towards the top of the poles and further from the adjacent pole towards the bottom of the poles).
	Claims 75 and 100: Reis et al. teaches the one or more panels of mesh material as being secured between the flexible frame members such that when the flexible frame is moved from a folded position to a deployed position an exterior of the camouflage structure is visible through the one or more panels of mesh material from an interior of the camouflage structure (when the structure is erected and the user is in the interior of the structure, they would be able to see to an exterior of the structure due to the visibility properties of the mesh material of Nagata).
Claim 104: Nagata teaches the one or more panels of mesh material as defining an outer surface of the structure (as seen in FIG. 5e, the mesh material is on the outside of the structure thus defining at least partially the outer surface of the structure).
	Claim 105: Nagata teaches the second side of the one or more panels of the mesh material as defining an interior of the structure and the first side of the one or more panels of the mesh material as defining an exterior of the structure (since Nagata only teaches the material as being one layer, the second side would define the interior and the first side would define the exterior), and wherein the frame is configured to form an enclosure that surrounds the interior (as seen in FIG. 3e of Nagata or FIGS. 1-4).  Nagata also teaches the mesh material as being partially transmissive (due to net holes 6) such that during daylight conditions an exterior of the structure is visible from an interior of the structure yet the interior of the structure is not visible from an exterior of the structure (col. 2, lines 18-25; col. 4, lines 51-54). 
  

Claims 66 and 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Reis et al. (US-7,565,909 B2) as applied to claims 54 and 76 above, respectively, and further in view of Tabei et al. (JP-H09321485 A).
 Nagata is discussed above and teaches the mesh material to be made of polyester (col. 4, lines 12-13) but lacks acrylic fibers.  Tabei et al. teaches a sheet comprising a mesh material made of polyester material and an acrylic fiber that is then coated (English translation of the specification; “A metal film is formed by applying a conductive treatment to a woven cloth formed by weaving 10 μm polyester, nylon, and acrylic fiber threads into a mesh structure of 14 to 580 mesh / inch”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a polyester material with acrylic fibers, such as that taught by Tabei et al., as an alternative that would provide a strong material less prone to tearing.  


Claims 67 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Reis et al. (US-7,565,909 B2) as applied to claim 54 and 76 above, and further in view of Meadows (US-2008/0005987 A1).
	Nagata is discussed above and teaches the mesh material to be made of polyester (col. 4, lines 12-13) but lacks a vinyl-coated polyester material.  Meadows teaches an ornamental screen comprising a mesh material made of vinyl-coated polyester material (paragraph 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a vinyl-coated polyester material, such as taught by Meadows, as an alternative that would provide a strong material less prone to tearing.  


Claim 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Reis et al. (US-7,565,909 B2) as applied to claim 76 above, and further in view of ECHOD Designs, Vinyl Mesh Printing – Vinyl Mesh Banner 37% Air Flow (https://web.archive.org/web/20140117130123/https://www.echodgraphics.com/category1.asp?cid=101&iid=12103).
The combination of Nagata and Reis et al. is discussed above and while Nataga teaches the mesh material can have a wide variety of potential aperture densities due to the size of the net holes (6; col. 4, lines 1-11), Nagata does not explicitly teach an airflow between 30% and 40%.  ECHOD Designs teaches a mesh material comprising a 37% air flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to have an airflow of 37%, such as that taught by ECHOD Designs, since this airflow provides sufficient ventilation while still helping the hunter remain hidden in the blind. 

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.  Applicant states that it is believed new claims 54-106 are allowable based on prosecution of continuing application 17/345,981, specifically that Nagata neither disclosed non-transmissive material nor would it have been obvious for one skilled in the art to modify Nagata to include non-transmissive material as recited in an Office Action (dated February 24, 2022).  However, upon further consideration, the Examiner maintains that it would have been obvious to one of ordinary skill to make a portion of the structure non-transmissive/non-mesh so that the user would be protected from the elements that could easily penetrate the mesh material, while also providing the correct amount of light to keep the user non-visible from the outside.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636